DETAILED ACTION
Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the weight of the lines in each of the drawings does not permit the drawings to be reproducible because the lines are not sufficiently dense and dark, and uniformly thick and well-defined (MPEP 608.02(V)).
The drawings are objected to because the drawings do not follow the correct numbering format.  The drawings must be numbered in consecutive Arabic numbers and partial views intended to form one complete view must be identified by the same number followed by a capital letter (MPEP 608.02(V)).  Therefore, the numbering of 5.1, 5.2 and 6.1-6.5 is incorrect.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The invention relates” and “according to the invention” are phrases which can be implied.  Furthermore, the abstract repeats the title. 
The disclosure is objected to because of the following informalities: page 11 lines 25-26 recites “Fig. 5.1 and 5.2 in each case show an analysis graph without a threshold value violation and an error graph with a threshold value violation.”  This statement is . 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 5, 11-15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7-12, and 13 of copending Application No. 16/617,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same features, even if the terms used the claims are not identical.
As shown in the chart below, the bolded words of the reference application correspond to the bolded words in the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/960,400
16/617,395
which a thread tension is measured continuously on the textured thread and in which the thread tension measuring signals are captured and analyzed continuously, at least in one time interval, wherein a sequence of the thread tension measuring signals occurring in the time interval is analyzed with a machine learning program for the early diagnosis of one of a plurality of fault sources.  
1. A method for monitoring a yarn tension of a running yarn in a yarn treatment process, in which the yarn tension of the yarn is progressively measured (considered "continuously" inasmuch as claimed), in which measurement signals of the yarn tension are compared to at least one limiting value of a permissible yarn tension and in which in the event of an impermissible tolerance deviation of the measurement signals (this is considered "analyzed"), a short-term signal profile of the yarn tension is acquired as a fault graph (in order to form a graph some sort of time interval would be required), wherein the fault graph of the yarn tension is analyzed using a machine learning program (the recitation after "for" is an intended use recitation, the fault graph of the yarn tension could be utilized "for" early diagnosis of fault sources), and wherein the fault graph is assigned to a known fault graph category or a new fault graph category.
2. The method as claimed in claim 1, wherein the sequence of the thread tension measuring signals is captured and analyzed as an analysis graph.  
2. The method as claimed in claim 1, wherein the fault graph categories are each specified by a fault pattern of one of the fault graphs and/or a group of fault graphs.  
3. The method as claimed in claim 1,  wherein, by a diagnostic device, the sequence of thread tension measuring signals is captured and analyzed as an error graph if a thread tension threshold value is exceeded.  
3. The method as claimed in claim 1, wherein a specific process disturbance and/or a specific operating fault and/or a specific disturbance parameter and/or a specific product fault is/are assigned to each of the fault graph categories.  

4. The method as claimed in claim 3, wherein after assignment of one of the fault graphs to one of the fault graph categories, a control command relating to the fault graph category is triggered for a process change.  
4. The method as claimed in claim 1,  wherein the analysis of the thread tension measuring signals is performed by at least one machine learning algorithm of the machine learning program.  
wherein the analysis of the fault graphs is executed by at least one machine learning algorithm of the machine learning program.  
5. The method as claimed in claim 4,  wherein one of the fault sources is identified by the machine learning algorithm from analyzed sequences of measuring signals or from analyzed analysis graphs or from analyzed error graphs.  
6. (Previously presented) The method as claimed in claim 5, wherein at least one of the fault graph categories is defined solely by the machine learning algorithm from analyzed fault graphs.  
6. The method as claimed in claim 5,  wherein a plurality of fault graphs are assigned to the analysis graphs and/or the error graphs, wherein each of the fault sources is defined by one of the fault graphs.  

7.  The method as claimed in claim 6, wherein the machine learning algorithm has attained an operational status of completed training after a learning phase.  

8. The method as claimed in claim 7, wherein the machine learning algorithm is exchanged for the purpose of external training if unknown fault sources occur.  

9.  The method as claimed in claim 8, wherein an operating error, an incorrect setting of a process unit, a material defect, wear of a thread-guiding element and/or a thread knot is/are one of the fault sources.  

10. The method as claimed in claim 9, wherein a control command for a process change is triggered following identification of the fault source or following assignment to one of the fault graphs.  

a thread tension measuring device for measuring a thread tension at a measuring station and with a data analysis device for analyzing measuring signals of the thread tension measuring device, wherein the data analysis device is formed by a diagnostic unit by means of which the thread tension measuring signals are analyzable with a machine learning program for identifying a fault source.  
7. A device for monitoring a yarn tension of a running yarn in a yarn treatment process, comprising: a yarn tension measuring unit (tension measuring device) having a yarn tension sensor and having a measurement signal pickup (measuring station), and a yarn tension analysis unit (data analysis device) having a fault graph generator, wherein the yarn tension analysis unit interacts with a diagnostic unit in such a way that a fault graph is analyzable using a machine learning program, and wherein a known fault graph category or a new fault graph category (fault source) is assigned to the fault graph.  
12. The device as claimed in claim 11, wherein the diagnostic unit has a programmable learning processor to run the machine learning program.  
8. The device as claimed in claim 7, wherein the diagnostic unit comprises a storage unit and a programmable learning processor for executing the machine learning program.  
13. The device as claimed in claim 12,  wherein the learning processor is optionally coupled for training purposes to an input unit by means of which one or more determined thread tension fault graphs are loadable.  
9. The device as claimed in claim 8, wherein the learning processor is coupled to an input unit, by which one or more ascertained fault graphs can be input.  
14. The device as claimed in claim 12 wherein the learning processor is coupled to an output unit by means of which an identification of the fault source and/or an assignment to one of the fault graphs is visualizable.  
10. The device as claimed in claim 8, wherein the learning processor is coupled to an output unit, by which an assignment of the analyzed fault graphs to one of the fault graph categories can be visualized.  
15. The device as claimed in claim 12, wherein the learning processor has a neural network to run the machine learning program.  
11. The device as claimed in claim 8, wherein the learning processor comprises a neural network for executing the machine learning program.  
16. The device as claimed in claim 12, wherein the learning processor is physically separated from the input unit and the output unit.  

 the diagnostic unit is connected to a machine control unit by means of which the control command for the process change is executable.
12. (Previously presented) The device as claimed in claim 7, wherein the diagnostic unit is connected to a machine control unit, by which a control command for a process change is executable.  
1.  A method for monitoring a texturing process for producing crimped threads, in which a thread tension is measured continuously on the textured thread and in which the thread tension measuring signals are captured and analyzed continuously, at least in one time interval, wherein a sequence of the thread tension measuring signals occurring in the time interval is analyzed with a machine learning program for the early diagnosis of one of a plurality of fault sources.  
13. (Previously presented) A method for monitoring a yarn tension of a running yarn in a yarn treatment process, the method comprising: progressively measuring the yarn tension (considered "continuously" inasmuch as claimed) of the running yarn in the yarn treatment process to provide measurement signals identifying the yarn tension (signals captured), comparing the measurement signals to at least one limiting value of a permissible yarn tension to detect an event of an impermissible tolerance deviation of the measurement signals (analyzing signals), in response to the event of the impermissible tolerance deviation of the measurement signals (must occur within some time interval), acquiring a short-term signal profile of the yarn tension as a fault graph of the yarn tension, analyzing the fault graph of the yarn tension using a machine learning program, and based on analyzing the fault graph of the yarn tension, assigning the fault graph to one of a known fault graph category and a new fault graph category (considered "early diagnosis" inasmuch as claimed).


Claim 1-6 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 9-15 of copending Application No. 16/638,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same features, even if the terms used the claims are not identical.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/960,400
16/638,702
1.  A method for monitoring a texturing process for producing crimped threads, in which a thread tension is measured continuously on the textured thread and in which the thread tension measuring signals are captured and analyzed continuously, at least in one time interval, wherein a sequence of the thread tension measuring signals occurring in the time interval is analyzed with a machine learning program for the early diagnosis of one of a plurality of fault sources.  
1. A method for texturing a synthetic thread, in which said thread is drawn off a supply bobbin and stretched, wherein a thread end of the supply bobbin is connected to a thread start of a reserve bobbin by a thread knot,  wherein a thread tension of the thread is measured and analyzed continuously in a measuring station (this would be required to occur at some time interval) in order to monitor the texturing, and wherein, in order to identify the thread knot (considered a fault source) at the measuring station, measured signals of the thread tension are analyzed by a machine learning program (for is an intended use recitation, and thus identification of the thread knot is considered "for early diagnosis" inasmuch as claimed).  
2. The method as claimed in claim 1, wherein the sequence of the thread tension measuring signals is captured and analyzed as an analysis graph.  
2. The method as claimed in claim 1, wherein a chronological sequence of measured signals of the thread tension is detected as an analysis graph and analyzed.  
3. The method as claimed in claim 1,  wherein, by a diagnostic device, the sequence of thread tension measuring signals is captured and analyzed as an error graph if a thread tension threshold value is exceeded.  
3. The method as claimed in claim 1, wherein a chronological sequence of measured signals of the thread tension when a threshold value of the thread tension is overshot is detected as a fault graph and analyzed (the values inherently are analyzed by something, which can be considered a diagnostic device).  
4. The method as claimed in claim 1,  wherein the analysis of the thread tension measuring signals is performed by at least one machine learning algorithm of the machine learning program.  
analysis of the measured signals of the thread tension is carried out by at least one machine learning algorithm of the machine learning program.  
wherein one of the fault sources is identified by the machine learning algorithm from analyzed sequences of measuring signals or from analyzed analysis graphs or from analyzed error graphs.  
5.  The method as claimed in claim 4, wherein the thread knot (considered a fault source) is identified by the machine learning algorithm from analyzed analysis graphs or analyzed fault graphs.  
6. The method as claimed in claim 5,  wherein a plurality of fault graphs are assigned to the analysis graphs and/or the error graphs, wherein each of the fault sources is defined by one of the fault graphs.  
6. The device as claimed in claim 5, wherein the fault graphs are assigned to multiple fault categories, and wherein the thread knot (considered a fault source) is one of the fault graph categories.  
7.  The method as claimed in claim 6, wherein the machine learning algorithm has attained an operational status of completed training after a learning phase.  

8. The method as claimed in claim 7, wherein the machine learning algorithm is exchanged for the purpose of external training if unknown fault sources occur.  

9.  The method as claimed in claim 8, wherein an operating error, an incorrect setting of a process unit, a material defect, wear of a thread-guiding element and/or a thread knot is/are one of the fault sources.  
7. The method as claimed in claim 6, wherein other fault graph categories are assigned to at least one of a specific process faults a specific operating error, a specific interfering parameter, and a specific product fault.  
10. The method as claimed in claim 9, wherein a control command for a process change is triggered following identification of the fault source or following assignment to one of the fault graphs.  
8. The method as claimed in claim 7,  wherein following identification of the thread knot or following the assignment of the fault graph to one of the fault graph categories, a control command relating to a process change is triggered.  
a thread tension measuring device for measuring a thread tension at a measuring station and with a data analysis device for analyzing measuring signals of the thread tension measuring device, wherein the data analysis device is formed by a diagnostic unit by means of which the thread tension measuring signals are analyzable with a machine learning program for identifying a fault source.  
9. A device for texturing a synthetic thread, comprising: a creel for holding a supply bobbin and a reserve bobbin, multiple delivery devices, a texturing unit, a winding station, and having a thread tension measuring device for measuring a thread tension at a measuring station, and a diagnostic unit, characterized in that wherein the thread tension measuring device cooperates with a diagnostic unit in such a way that the measured signals of the thread tension can be analyzed by a machine learning program to identify a thread knot.  
12. The device as claimed in claim 11, wherein the diagnostic unit has a programmable learning processor to run the machine learning program.  
10. The device as claimed in claim 9, wherein the diagnostic unit has a programmable learning processor for executing the machine learning program.  
13. The device as claimed in claim 12,  wherein the learning processor is optionally coupled for training purposes to an input unit by means of which one or more determined thread tension fault graphs are loadable.  
11.  The device as claimed in claim 10,  wherein the learning processor is coupled to an input unit, by means of which one or more determined analysis graphs (can be considered a fault graph, but also, claim 13 includes "optionally" such that there is no requirement for an input unit) of the thread tension can be read.  
14. The device as claimed in claim 12 wherein the learning processor is coupled to an output unit by means of which an identification of the fault source and/or an assignment to one of the fault graphs is visualizable.  
12.  The device as claimed in claim 11, wherein the learning processor is coupled to an output unit, by means of which at least one of an identification of the thread knot (considered a fault source) and an assignment of the analyzed fault graphs to one of the fault graph categories can be visualized.  
15. The device as claimed in claim 12, wherein the learning processor has a neural network to run the machine learning program.  
13. The device as claimed in claim 12, wherein the learning processor has a neural network for executing the machine learning program.  
16. The device as claimed in claim 12, wherein the learning processor is physically separated from the input unit and the output unit.  
wherein the learning processor is separated physically from the input unit and the output unit.  
17. The device as claimed in claim 11, wherein the diagnostic unit is connected to a machine control unit by means of which the control command for the process change is executable.
15. The device as claimed in claim 14, wherein the diagnostic unit is connected to a machine control unit, by means of which a control command relating to the process change can be carried out.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the textured thread" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  There is no requirement yet in the claim that the thread be textured, the claim is for monitoring a texturing process, which could be the process before a thread is textured.
Claim 1 recites the limitation "the thread tension measuring signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
The term "early" in claim 1 is a relative term which renders the claim indefinite.  The term "early" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not detail what is considered an “early” diagnosis.  Does this mean before someone sees the issue?  Does this mean earlier than other standard machines?  It is unclear what is considered “early” and what would be considered “late” or “on time”. 
Claim 8 recites that the machine learning algorithm is “exchanged” in line 2.  It is unclear what is meant by this phrase.  What is the machine learning algorithm exchanged for?  What replaces the machine learning algorithm?
Claim 9 recites “the fault sources” however there are multiple fault sources.  Claim 1 recites “a plurality of fault sources” whereas claim 8 recites “unknown fault sources”.  Therefore, it is unclear if the fault sources of claim 9 refer to the unknown or the plurality of fault sources. 
Claim 10 recites “the fault sources” however there are multiple fault sources.  Claim 1 recites “a plurality of fault sources” whereas claim 8 recites “unknown fault sources”.  Therefore, it is unclear if the fault sources of claim 9 refer to the unknown or the plurality of fault sources. 
Claim 11 recites “the thread tension measuring signals” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The claim 
Claim 14 recites the limitation "the fault graphs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this claim should be dependent on claim 13.
Claim 16 recites the limitation "the input unit" and “the output unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this claim should be dependent on claim 14.
Claim 17 recites the limitation “the control command” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 17 recites the limitation “the process change” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann (US 5682146).
Regarding claim 11, Neumann describes a device (see Fig. 1) for (what follows is an intended use recitation) monitoring a texturing process for producing crimped threads (fully capable of monitoring a process for crimped threads) with a thread tension measuring device (tension sensor 8) for measuring a thread tension at a measuring station (at the location of the tension sensor 8) and with a data analysis device (computer unit 46) for analyzing measuring signals of the thread tension measuring device,  wherein the data analysis device is formed by a diagnostic unit (computer unit 46 is a diagnostic unit inasmuch as claimed) by means of which the thread tension measuring signals (signals are sent from sensor 8) are analyzable with a machine learning program for identifying a fault source (the signals are fully capable of being analyzed with a machine learning program).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 5682146) in view of Hoeller (US 5497335).
Regarding claim 1, Neumann describes a method for monitoring a texturing process for producing crimped threads, in which a thread tension is measured continuously on the textured thread (continuously monitored, col. 1, ll. 43-45) and in which the thread tension measuring signals are captured and analyzed continuously (continuously compared to nonconformity record, col. 1, ll. 45-46), at least in one time interval (time required to capture a progression, col. 1, ll. 46-47), wherein a sequence of the thread tension measuring signals occurring in the time interval is analyzed with for the early diagnosis of one of a plurality of fault sources (compared to stored non-conformity record, so as to indicate occurrence of a non-conformity, col. 1, ll. 48-50, determines which type of fault, col. 2, ll. 46-53).
Neumann does not explicitly describe that the measuring signals are analyzed with a machine learning program.  

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Neumann to include a machine learning program such as described in Hoeller, in order to provide increased automation thereby requiring less interaction with the user while also increasing the number of fault scenarios that can be identified.   
Regarding claim 2, the method of Neumann as modified includes wherein the sequence of the thread tension measuring signals is captured and analyzed as an analysis graph (thread tension output as graphic record, col. 4, ll. 16-24, compared, col. 4, ll. 60-67).  
Regarding claim 3, the method of Neumann as modified includes wherein, by a diagnostic device (computer 46), the sequence of thread tension measuring signals is captured and analyzed as an error graph (thread tension output as graphic record, col. 4, ll. 16-24) if a thread tension threshold value is exceeded (stored as non-conformity record, col. 4, ll. 47-52).  
Regarding claim 4, the method of Neumann as modified includes wherein the analysis of the thread tension measuring signals is performed by at least one machine 
Regarding claim 5, the method of Neumann as modified includes wherein one of the fault sources is identified by the machine learning algorithm (from Hoeller) from analyzed sequences of measuring signals or from analyzed analysis graphs or from analyzed error graphs (the information is provided by Neumann, compared to stored non-conformity record, so as to indicate occurrence of a non-conformity, col. 1, ll. 48-50, determines which type of fault, col. 2, ll. 46-53). 
Regarding claim 6, the method of Neumann as modified includes wherein a plurality of fault graphs are assigned to the analysis graphs and/or the error graphs, wherein each of the fault sources is defined by one of the fault graphs (non-conformity graphs, variables and variables derived therefrom are representative of the non-conformity, col. 4, ll. 40-43).  
Regarding claim 7, the method of Neumann as modified includes wherein the machine learning algorithm has attained an operational status of completed training after a learning phase (as modified with Hoeller, the program gains information the more it is used, which can be considered a “learning phase” and then anything after that can be considered “operational status” inasmuch as claimed).  
Regarding claim 8, the method of Neumann as modified includes wherein the machine learning algorithm is exchanged (as modified by Hoeller, the machine continues to learn as it receives more information, any new information would be part of a “new” fault source, the algorithm is “exchanged” in that it changes based on the 
Regarding claim 9, the method of Neumann as modified includes wherein an operating error, an incorrect setting of a process unit, a material defect, wear of a thread-guiding element and/or a thread knot is/are one of the fault sources (entanglement of a filament, col. 5, ll. 3-5).  
Regarding claim 10, the method of Neumann as modified includes wherein a control command for a process change is triggered following identification of the fault source or following assignment to one of the fault graphs (in the offline method is used so as to subsequently correct the process parameters for the further production, and to monitor the process, col. 3, ll. 1-3).

Regarding claim 12, the device of Neumann describes the limitations of claim 12, but does not explicitly describe wherein the diagnostic unit has a programmable learning processor to run the machine learning program.
In related art for textile machines, Hoeller describes that machine learning programs may be utilized for determining faults.  Specifically, Hoeller describes that a system may weigh answers from a certain menu, and weigh the answers to make menus clearer (col. 9, ll. 1-5), but also that as the system acquires knowledge that no input menu would be required and the level of automation could then be increase (col. 9, ll. 50-61) and that this information can be utilized to determine which areas of the system require repair (col. 8, ll. 39-44).

Regarding claim 13, the device of Neumann as modified includes  wherein the learning processor is optionally (what follows is optional and not a requirement of the claims) coupled for training purposes to an input unit by means of which one or more determined thread tension fault graphs are loadable.  
Regarding claim 14, the device of Neumann as modified includes wherein the learning processor (46 as modified by Hoeller) is coupled to an output unit by means of which an identification of the fault source and/or an assignment to one of the fault graphs is visualizable (the signal Q is output as alarm or a graphic record, col. 5, ll. 20-21).  
Regarding claim 16, the device of Neumann as modified includes wherein the learning processor (46) is physically separated from the input unit (device 48) and the output unit (displays a graphical record and thus must be different than the processor, col. 5, ll. 20-21).  
Regarding claim 17, the device of Neumann as modified includes wherein the diagnostic unit (46) is connected to a machine control unit (control 24) by means of which the control command for the process change is executable (changes the speed of godet 16, col. 6, ll. 4-6).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 5682146) in view of Hoeller (US 5497335) in view of Lannes et al. (US 20030141404).
Regarding claim 15, the device of Neumann as modified describes the limitations of claim 15, but does not explicitly describe wherein the learning processor has a neural network to run the machine learning program.  
In related art for thread manipulation, Lannes describes utilizing a neural network to monitor a large number of variables (para. 0027).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Neumann to include a neural network so that the large number of different variables received during use could be monitored in an effective manner and to provide a useful informative about.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include machine learning and artificial intelligence to improve the use of textile machinery.  Gutberlet et al. (US 20200027339) includes many of the same features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732